Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/22 has been entered.
 
Allowable Subject Matter
Based on the most recent set of claims filed 06/14/22 and interview held 07/13/22, Claims 1-8, 10-18 & 20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bala Sundararajan on 07/13/22.
Based on the most recent set of claims filed 06/14/22 and the interview held 07/13/22, the application has been amended as follows: 
Claim 1 has been amended as follows:
1. (Currently Amended) An intervertebral fusion system comprising: a spacer adapted to be implanted between an upper vertebral body and a lower vertebral body, the spacer comprising a proximal end and an opposite distal end, a superior surface and an opposite inferior surface, a first lateral surface and an opposite second lateral surface, a lateral through-hole extending between the first and second lateral surfaces, a central through-hole formed through the superior surface, [[having]] an upper guide and a lower guide, wherein the upper guide comprises an upper inclined surface which extends from the proximal end of the spacer distally towards the superior surface and the lower guide comprises a lower inclined surface which extends from the proximal end of the spacer distally towards the inferior surface, wherein the proximal end of the spacer comprises a first opening formed through the superior surface, a second opening formed through the inferior surface, and a third opening formed through a proximal-most surface of the proximal end, wherein the first, second and third openings are continuous with each other such that the proximal end of the spacer is open from the proximal-most surface to a distal end of the upper guide and from the proximal-most surface to a distal end of the lower guide; one-piece construction, having an upper anchor and a lower anchor, wherein the upper and lower anchors are configured to be deployed into the upper and lower vertebral bodies, respectively, along the upper and lower guides; and a locking cap configured to be inserted into the spacer to contact the anchoring device and lock the upper anchor and the lower anchor to the spacer [[when deployed]], wherein the locking cap is configured to be inserted into [[engages]] the spacer after the upper anchor and lower anchor are deployed. 
Cancel Claim 3.  
Claim 4 has been amended as follows:
4. (Currently Amended) The intervertebral fusion system of claim [[3]] 1, wherein the upper anchor includes an underside configured to press against the upper inclined surface and the lower anchor includes an underside configured to press against the lower inclined surface.  
Cancel Claims 5-6. 
Claim 7 has been amended as follows:
7. (Currently Amended) The intervertebral fusion system of claim [[6]] 1, wherein the [[top]] superior surface and the [[bottom]] inferior surface each include a plurality of teeth.  
Claim 8 has been amended as follows:
8. (Currently Amended) The intervertebral fusion system of claim 7, wherein the upper anchor and the lower anchor extend past a profile of the plurality of teeth of each of the top surface and the bottom surface when deployed.  
Claim 10 has been amended as follows:
10. (Currently Amended) The intervertebral fusion system of claim 1, wherein the locking cap is configured to press a proximal end of the anchoring device to lock the upper anchor and the lower anchor [[anchoring device]] to the spacer when deployed.  
Claim 11 has been amended as follows:
11. (Currently Amended) A method for implanting an intervertebral fusion system comprising: gripping a spacer using an implantation instrument, wherein the spacer has a proximal end and an opposite distal end, a superior surface and an opposite inferior surface, a first lateral surface and an opposite second lateral surface, a lateral through-hole extending between the first and second lateral surfaces, a central through-hole formed through the superior surface, an upper guide and a lower guide for respectively guiding deployment of an upper anchor and a lower anchor of an anchor device, the anchor device formed as a [[single]] unitary one-piece construction; wherein the upper guide comprises an upper inclined surface which extends from the proximal end of the spacer distally towards the superior surface and the lower guide comprises a lower inclined surface which extends from the proximal end of the spacer distally towards the inferior surface, wherein the proximal end of the spacer comprises a first opening formed through the superior surface, a second opening formed through the inferior surface, and a third opening formed through a proximal-most surface of the proximal end, wherein the first, second and third openings are continuous with each other such that the proximal end of the spacer is open from the proximal-most surface to a distal end of the upper guide and from the proximal-most surface to a distal end of the lower guide;positioning the spacer between an upper vertebral body and a lower vertebral body; advancing the upper anchor and the lower anchor of the anchor device into [[a]] the proximal end of the spacer causing the upper anchor and lower anchor to radially and simultaneously deploy into the respective vertebral bodies; and [[engaging]] inserting a locking cap [[with]] into the spacer after the anchor device has been deployed to contact a proximal end of the anchor device and lock the upper anchor and lower anchor to the spacer 

Claim 12 has been amended as follows:
12. (Currently Amended) The intervertebral fusion system of claim 11, wherein the upper and lower guides are part of a wedge, and the upper and lower anchors are configured to slide along the upper and lower guides of the wedge, respectively, when force is applied to the [[anchoring]] anchor device.  
Cancel Claim 13.

Claim 14 has been amended as follows:
14. (Currently Amended) The method of claim [[13]] 11, wherein the upper anchor includes an underside configured to press against the upper inclined surface and the lower anchor includes an underside configured to press against the lower inclined surface.  
Cancel Claims 15-16.

Claim 17 has been amended as follows:
17. (Currently Amended) The method of claim [[16]] 11, wherein the [[top]] superior surface and the [[bottom]] inferior surface each include a plurality of teeth.  

Claim 18 has been amended as follows:
18. (Currently Amended) The method of claim 17, wherein the upper anchor and the lower anchor extend past a profile of the plurality of teeth of each of the top surface and the bottom surface when deployed.  
Claim 20 has been amended as follows:
20. (Currently Amended) The method of claim 11, wherein the locking cap is configured to press [[a]] the proximal end of the [[anchoring]] anchor device to lock the upper anchor and the lower anchor [[anchoring device]] to the spacer when deployed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly an intervertebral fusion system comprising: a spacer adapted to be implanted between an upper vertebral body and a lower vertebral body, the spacer comprising a proximal end and an opposite distal end, a superior surface and an opposite inferior surface, a first lateral surface and an opposite second lateral surface, a lateral through-hole extending between the first and second lateral surfaces, a central through-hole formed through the superior surface, an upper guide and a lower guide, wherein the upper guide comprises an upper inclined surface which extends from the proximal end of the spacer distally towards the superior surface and the lower guide comprises a lower inclined surface which extends from the proximal end of the spacer distally towards the inferior surface, wherein the proximal end of the spacer comprises a first opening formed through the superior surface, a second opening formed through the inferior surface, and a third opening formed through a proximal-most surface of the proximal end, wherein the first, second and third openings are continuous with each other such that the proximal end of the spacer is open from the proximal-most surface to a distal end of the upper guide and from the proximal-most surface to a distal end of the lower guide; an anchoring device, formed as a unitary one-piece construction, having an upper anchor and a lower anchor, wherein the upper and lower anchors are configured to be deployed into the upper and lower vertebral bodies, respectively, along the upper and lower guides; and a locking cap configured to be inserted into the spacer to contact the anchoring device and lock the upper anchor and the lower anchor to the spacer, wherein the locking cap is configured to be inserted into the spacer after the upper anchor and lower anchor are deployed, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Patterson et al. (US PG Pub No. 2014/0100662).
Patterson et al. discloses an expandable spinal implant, comprising an upper and lower endplate each having a hole for insertion of an anchoring device therethrough, wherein the anchoring device is a single unitary piece, and includes an upper anchor and a lower anchor, and a block having an upper guide and a lower guide each configured to guide a respective one of the upper anchor and lower anchor therethrough and into the holes of the upper and lower endplates for insertion into and securement of the anchors into adjacent vertebrae, but Patterson et al. fails to disclose a locking cap configured to lock the upper anchor and lower anchor when deployed, wherein the locking cap engages the spacer after the anchors are deployed. Furthermore, modifying Patterson et al. to have the claimed features would destroy the invention since the block is provided within the spacer to lock the anchors therein with respect to the spacer after the anchors are deployed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775